Citation Nr: 0017536	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.  

2. Entitlement to a compensable rating for residuals of a 
cystectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from July 1981 to May 
1989, and from January 1991 to March 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1990 rating action, 
in which the RO granted the veteran's claims, inter alia, 
seeking service connection for bilateral hearing loss and for 
the residuals of a cystectomy scar.  These disabilities were 
found to be noncompensable, with an effective date of May 
1989.  A notification letter with respect to the decision was 
issued in July 1990.  The veteran filed an NOD in July 1991, 
and the RO issued an SOC in December 1991.  The veteran filed 
a substantive appeal in January 1992.  Supplemental 
statements of the case (SSOC) were issued in December 1994, 
September 1995, and July 1997.  Subsequently, the veteran's 
appeal came before the Board, which, in a March 1999 
decision, remanded the appeal to the RO for additional 
development.  An SSOC was issued in March 2000.  


FINDINGS OF FACT

1. The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2. On VA audiological evaluation in July 1995, average pure 
tone thresholds (for 1000, 2000, 3000, and 4000 Hz) were 
35dB for the right ear and 38dB for the left ear, with 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  

3. The veteran reported that he had undergone surgery eight 
times on his pilonidal cyst during service, and that, when 
the cyst was eventually removed, he was left with an 
irregular scar, which he indicated still swelled and 
became painful, and also drained fluid.  

4. The veteran failed to report for an August 1999 VA 
examination, and he has not shown good cause for his 
failure to report.  


CONCLUSION OF LAW

The veteran's increased rating claims must be denied due to 
his failure, without good cause shown, to report for a 
scheduled VA examination of which he was properly notified.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655(a), (b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in June 
1989, he submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed 
claims of entitlement to service connection, inter alia, for 
residuals of a pilonidal cystectomy and for bilateral hearing 
loss.  

In August 1989, the veteran was medically examined for VA 
purposes.  Upon 



audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
35
LEFT
20
25
40
40
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  
Average pure tone thresholds (for l000, 2000, 3000, and 4000 
Hz) were 31dB for the right ear and 35dB for the left ear.  
On further examination, the examiner noted the veteran to 
have a pilonidal cyst scar, 1/2 inch by 3 inches.  It was noted 
that the veteran had undergone eight operations, and that 
there were no complications on evaluation.  The examiner's 
diagnosis was of status post repeated pilonidal cyst 
excision, well healed; and normal ear examination with mild 
bilateral high frequency sensorineural hearing loss.  

In an April 1990 rating action, the RO service connected the 
veteran for, inter alia, bilateral hearing loss and residuals 
of a cystectomy scar.  These disabilities were determined to 
be noncompensable, effective from May 1989.  

The veteran appealed the RO's decision and, in July 1991, 
filed an NOD with respect to the issues of bilateral hearing 
loss and the cystectomy scar.  He noted that he had been 
stationed aboard aircraft carriers while in service, and that 
his work space had been directly below the flight deck, which 
resulted in continuous exposure to loud noise.  He also noted 
that his hearing had become so bad that he needed a special 
handset on his telephone at work so that he could hear 
properly.  Furthermore, the veteran reported that he had 
undergone pilonidal cyst surgery eight times while in 
service, and that he suffered from occasional swelling at the 
scar site.  He also notified the RO of his then current 
address.

In January 1992, the veteran filed a VA Form 9 (Appeal to 
Board of Veterans' Appeals), in which he reported that 
attempts to remove his pilonidal cyst had resulted in 
frequent surgeries and infections, and that, when the cyst 
was eventually removed, he was left with an irregular scar.  
The scar, he noted, still swelled and became painful, and 
also drained fluid.  As for hearing loss, the veteran noted 
service hearing tests in 1982, 1985, 1988, and 1989, and 
indicated that, besides working right below the flight deck, 
he slept "next to the waterbrakes from the catapults," 
which he noted was a high noise area.  He also reported that, 
while he could hear someone speaking when they were close to 
him, he could not hear that same person if he or she were 
across the room.  

In July 1992, the veteran was scheduled for a compensation 
and pension (C&P) examination, but failed to report.  The RO 
noted that he had moved and left no forwarding address.  
Subsequently, his new address was obtained, and the C&P 
examination was rescheduled for February 1993.  On the date 
of the examination, the veteran notified the RO that he would 
be unable to report because of snow, and requested that it be 
rescheduled.  An audiological examination was then 
rescheduled for April 1993, but it appears the notification 
of the examination date was sent to the veteran's old 
address.  The examination was subsequently canceled after the 
veteran failed to report.  He was subsequently rescheduled 
for an additional audiological examination in September 1994.  
Notification of the examination date was sent by letter to 
his new address, but he again failed to report, and no 
request to reschedule was received.  

In February 1995, the RO received a letter from the veteran, 
in which he requested that he be scheduled for a C&P 
examination.  The veteran noted that he had moved again, and 
he gave his new address to the RO.  In April 1995, he was 
rescheduled for an audiological examination, but notification 
of the examination date was sent to his old address.  The 
examination was subsequently canceled after the veteran 
failed to report.  

In July 1995, the veteran was scheduled for, and underwent, 
an audiological examination for VA purposes.  



Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
report
25
30
45
40
LEFT
No 
report
25
45
45
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Average pure tone thresholds (for 1000, 2000, 3000, and 4000 
Hz) were 35dB for the right ear and 38dB for the left ear.  
The examiner's diagnosis was mild to moderate bilateral high 
frequency hearing loss.  

In an August 1995 rating action, the RO denied the veteran's 
claim of an increased rating for bilateral hearing loss.  

In November 1996, the veteran was scheduled for a C&P 
examination.  A compensation and pension examination inquiry 
noted his new address.  The veteran failed to report, and the 
examination was subsequently canceled.  

In December 1998, the veteran was notified by letter that he 
had been scheduled, as per his request, for a personal 
hearing before a Member of the Board in Washington, D.C.  The 
hearing was scheduled for February 1999.  He did not report 
for this hearing, and no request to reschedule was received.  

In July 1999, the RO, per the Board's remand order, notified 
the veteran by letter of the consequences for his failure to 
report for a VA examination.  In addition, the RO informed 
the veteran that he was to be scheduled for an examination, 
and would be notified of the date, place, and time to report.  
Subsequently, the veteran was scheduled for a VA examination 
in August 1999, but failed to report.  




II.  Analysis

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
hearing loss and residuals of a cystectomy scar are more 
severe than previously evaluated.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board notes that VA has a duty to 
assist the veteran in developing evidence pertinent to his 
claim. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.103(a).  This duty 
to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations. 
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); 38 C.F.R. § 3.326 (1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Where an RO requests information to enable it to obtain 
evidence in support of a veteran's claim, the veteran's 
cooperation with all such requests is essential and, as the 
Court of Appeal for Veterans Claims has emphasized, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

Moreover, the record indicates that the veteran has moved on 
several occasions.  That, of course, is his right to do, but 
he must promptly advise the RO of his new address, so that 
important correspondence can reach him.  The U.S. Court of 
Appeals for Veterans Claims has clearly held, "In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  In this case, although the veteran has belatedly 
informed the RO of his changes of address on occasion, there 
is no indication that notices of the recently scheduled 
hearing and examinations were not received by the veteran.

We are cognizant that, in this instance, the duty to assist 
has been frustrated by the veteran's failure to report for a 
VA examination needed to produce evidence essential to his 
claims.  In November 1996, the veteran was scheduled for a 
C&P examination and failed to report.  He was subsequently 
scheduled for a personal hearing in February 1999, before a 
Member of the Board in Washington, D.C.  He did not report 
for that hearing.  Subsequently, the veteran was scheduled 
for a VA examination in August 1999, but again failed to 
report.  In no instance has the veteran provided good cause 
for his failure to keep his appointments.  

If the veteran believes he is entitled to compensable ratings 
for his disabilities, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.  Therefore, when entitlement to an increased 
rating cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  Under the circumstances of this case, the law 
is dispositive and the Board has no alternative but to deny 
the veteran's claim.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

The Board further notes that the veteran's service 
representative has requested that the veteran's appeal be 
remanded and a medical examination be rescheduled, given that 
a copy of the notification letter to the veteran for his 
scheduled examination is not of record.  We note that 
"government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption."  Clemmons v. 
West, ___ F.3d. ___ No. 99-7107 (March 23, 2000); see Mason 
v. Brown, 8 Vet.App. 44, 53-55 (1995); Saylock v. Derwinski, 
3 Vet.App. 394, 395 (1992) (Court held that it must presume 
that the RO properly discharged its duties by mailing a copy 
of the RO decision to the "last address of record.")  In 
this instance, while a notification letter to the veteran is 
not of record, he has not contended, nor has his 
representative, that he did not receive notification of the 
scheduled examination, i.e., he has not shown good cause for 
his failure to report.  Thus, a remand for an additional 
examination is not warranted.  


ORDER

1. Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

2. Entitlement to a compensable rating for residuals of a 
cystectomy scar is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

